WEIS, Circuit Judge,
concurring and dissenting.
Although I concur with the majority’s disposition of most of the issues in this case,11 am unable to agree that on remand, if the challenged conduct is found to be nonexempt, a per se approach would be proper. Determining the applicability of the labor exemption and choosing the appropriate level of antitrust scrutiny are discrete issues. Accordingly, if it is concluded that the exemption does not apply, consideration must then be given to utilizing a full rule of reason inquiry or applying the abbreviated per se approach.
The fact that the labor exemption does not insulate certain conduct does not make it a violation of the antitrust laws, but simply means that the activity is subject to scrutiny under those statutes. This has been made clear by the Supreme Court *528decisions discussing the labor exemption. In each instance, the Court has carefully separated the exemption inquiry from the ultimate liability determination. See Connell Construction Co. v. Plumbers & Steamfitters Local 100, 421 U.S. 616, 637, 95 S.Ct. 1830, 44 L.Ed.2d 418 (1975); Local 189, Amalgamated Meat Cutters v. Jewel Tea Co., 381 U.S. 676, 693, 85 S.Ct. 1596, 14 L.Ed.2d 640 (1965) (opinion of White, J.); United Mine Workers v. Pennington, 381 U.S. 657, 661, 669, 85 S.Ct. 1585, 14 L.Ed. 626 (1965) (opinion of White, J.).
I start with the basic proposition that the rule of reason is the prevailing standard of analysis. Continental T.V., Inc. v. GTE Sylvania Inc., 433 U.S. 36, 49, 97 S.Ct. 2549, 53 L.Ed.2d 568 (1977); Sitkin Smelting & Refining Co. v. FMC Corp., 575 F.2d 440, 446 (3d Cir. 1978), and that the per se standard is applicable only in limited situations. As the Court explained in Northern Pacific Railway v. United States, 356 U.S. 1, 5, 78 S.Ct. 514, 518, 2 L.Ed.2d 545 (1958):
“[Tjhere are certain agreements or practices which because of their pernicious effect on competition and lack of any redeeming virtue are conclusively presumed to be unreasonable and therefore illegal without elaborate inquiry as to the precise harm they have caused or the business excuse for their use.”
The majority opinion correctly points out that some refusals to deal have been classified as per se violations. All of the cited cases, however, reviewed fact situations involving business competitors. The Supreme Court has never held that all boycotts, even those involving noncompetitors are per se violations, nor is there any present indication that that position will prevail.2 Indeed, in De Filippo v. Ford Motor Co., 516 F.2d 1313, 1317-18 (3d Cir. 1975), we cautioned that a consequence of an overreliance on the “boycott” label would be the indiscriminate extension of the per se principle. The case at bar does not represent a. classic commercial boycott because the union is not a competitor of the shipping association or of the stevedoring companies. Its aim was not the elimination of competition but work preservation or acquisition. Concededly, a boycott may include noncompetitors and be a violation of the Clayton Act, but that does not answer the question whether a per se violation is involved. See St. Paul Fire & Marine Insurance Co. v. Barry, 438 U.S. 531, 98 S.Ct. 2923, 57 L.Ed.2d 932 (1978).3
A political, religious, racial, or consumer group that promotes a boycott of particular products to enforce its aims would not be guilty of a per se violation. In these cases, although the refusal to deal may be intended to inflict some injury upon the object of the boycott, the target is not a competitor of those who have actively urged the restraint. See L. Sullivan, Antitrust § 92 (1977); Note, Boycott: A Specific Definition Limits the Applicability of a Per Sé Rule, 71 Nw.U.L.Rev. 818, 830-32 (1977). See generally McCormick, Group Boycotts — Per Se or Not Per Se, That is the Question, 7 Seton Hall L.Rev. 703 (1976).
The majority argues that permitting a rule of reason inquiry after a finding of no labor exemption would be redundant. But if a boycott by a political, religious, racial, or consumer group is to be subjected to rule of reason scrutiny, it is difficult to understand why that procedure should be denied a labor union simply because some — but not necessarily all — of the pertinent factors have been resolved in the labor exemption examination. The rule of reason analysis does not duplicate the exemption inquiry in its entirety and should not be forsaken *529merely because there might be some overlap. A union should not be singled out in a manner that would deny it all the opportunities for defense afforded other noncompetitor participants in similar boycotts. Indeed, I find myself in agreement with Professor Handler’s view that an automatic finding of antitrust liability after a determination that union activity is nonexempt “would be a per se approach with a vengeance.” Handler, Labor and Antitrust: A Bit of History, 40 Antitrust L.J. 233, 239 (1971). Moreover, some consideration should be given to the other defendants’ contentions that the restraint was forced upon them through union pressure and not through any desire of their own.
Perhaps none of the defendants can satisfy the rule of reason analysis, but it is premature on this record to decide whether the restraint violates the antitrust laws. That determination must be made initially by the district court after reviewing all relevant considerations. A shortcut is not appropriate in this case. Accordingly, I would remand to the district court with directions that if the labor exemption is not found to be applicable, the rule of reason should be applied to the antitrust claims.

. I do not dispute that collateral estoppel, to the extent it establishes violations of §§ 8(b)(4) and 8(e), is applicable here. I do not, however, agree with all of the dictum in the majority opinion. 1 note particularly that in International Bhd. of Teamsters v. Daniel, 439 U.S. 551, 99 S.Ct. 790, 58 L.Ed.2d 808 (1979), the Supreme Court cautioned that the weight to be given an administrative agency’s interpretation of the statute under which it operates must be limited by a court’s obligation to honor the clear meaning of the legislation. I also read Parklane Hosiery Co. v. Shore, 439 U.S. 322, 99 S.Ct. 645, 58 L.Ed.2d 552 (1979), as permitting scrutiny of administrative procedures before according collateral estoppel effect to agency decisions.


. National Soc’y of Professional Eng’rs v. United States, 435 U.S. 679, 98 S.Ct. 1355, 55 L.Ed.2d 637 (1978), though emphasizing the anti-competitive focus of the rule of reason, was interpreting that very precept, not announcing a new per se classification. That opinion, therefore, is of no relevance in determining as an initial matter which mode of antitrust analysis to employ. See generally Handler, Antitrust — 1978, 78 Colum.L.Rev. 1363, 1364-74 (1978).


. The courts of appeals have favored the rule of reason in noncompetitor boycott situations. See the cases collected in Smith v. Pro Football, Inc., 193 U.S.App.D.C. 19, 593 F.2d 1173 (D.C. Cir. 1978).